DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 22 and 25, there is no antecedent basis for the term ‘actuated rotary joint’.  It is noted that claim 24 (which depends from claim 22) provides for ‘at least one actuated rotary joint to facilitate selectively varying the stabilization direction’.  It is unclear to the Examiner whether Applicant intended to include this feature in the aforementioned independent claims.
▪ The claims have been examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 22, 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen (US 8,185,241).
As best understood, Jacobsen discloses:
a vehicle chassis (12a) extending in a longitudinal direction from a vehicle rear to a vehicle front, and in a lateral direction from a first lateral side to a second lateral side; 
a robotic arm (18a,b) mounted to the vehicle chassis; 
a stabilizer flipper (12b) configured to selectively engage a working surface on which the UGV is supported and located beyond a periphery of the vehicle chassis (see Figs. 4-11); and 
an adaptive positioning system configured to selectively orient or align an elongated leg (18c,d) of the stabilizer flipper to extend in a stabilization direction, wherein the stabilization direction can range from at least the lateral direction (see Fig. 7) to the longitudinal direction (see Fig. 6); 
wherein the adaptive positioning system includes at least one electronic control system which is configured to dynamically determine the stabilization direction in response to a position of the robotic arm (col. 4, ln. 54-59; see also col. 5, ln. 23-24); and 
wherein an actuated rotary joint has a rotation axis (42) and the stabilizer flipper is pivoted independently of the robotic arm (flippers 18c,d and robotic arms 18a,b are controlled by separate drive units 26a, b) about a pivot axis transverse to the rotation axis from a stowed position to a deployed position (see Fig. 4, pivot axis of flippers 18c,d transverse to axis 42).



▪ Regarding claim 27: Fig. 6 illustrates a canyon (62) which can be either man-made or natural.
▪ The office takes the position that the Jacobsen device will result in all of the method steps of claims 12 and 13 having been performed.

Allowable Subject Matter
Claims 1, 3-11, 14-21 and 23 are allowed.

Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered:
Claims 1, 3-11, 14-21 and 23 are allowed, as provided above.
Regarding amended claim 25: The claim contains a term that lacks antecedent basis, resulting in a §112 issue.  Applicant may consider resolving the issue and bringing the claim in condition for allowance by incorporating claim 24.
Applicant’s arguments with respect to claims 12, 13, 22, 24 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant pints out that claims 12 and 22 include subject matter similar to previous claim 26; however, Examiner notes that claim 26 depended from claim 23 and the intervening subject matter was not included in claims 12 and 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
February 26, 2021

/TONY H WINNER/Primary Examiner, Art Unit 3611